Title: To Thomas Jefferson from Thomas Barclay, [ca. 3 July 1787]
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
[ca. 3 July 1787]

My last Containd a pretty long state of the affair Between the House of French & Nephew, and myself, of which I had not time to make any Copy, to put an End to your Trouble in this Disagreeable subject. I shall Conclude it, by informing you as Breifly  as I Can of what has passed since the time of my Enlargement, observing that Before I applied to the Parliament I offerd by the mediation of a Gentleman at Bordeaux, a Bond Payable in 12 Months with a Mortgage on some landed property in America, which I Believe to be of the full Value of all the sum which they say is Due to them, and to which they Replied, that they Knew their own business, and if any Person again applied to them they wou’d look upon it as an Insult, for Nothing but an absolute payment of the Money wou’d be accepted. And Mr. Valentine French with the Bitterest Curses which he Called down upon self if he did not persever, Declared that while a Drop of Blood flowd in his Veins, I shou’d remain where I was, Nay that I shou’d Rot was his horrid word, untill he was paid and as the law orders provision to be made for Confined Debtors by the Persons who put them in Prison, the Worthy Gentlemen paid Seven livres ten sols for my Months Maintanence, and Fever which Confined me to my Bed after you went away, and an Expectation of a letter from the Marquis De lay Fayette, who Expecting my Return to Paris, Did Not write untill he was Undeceived by a second letter from me, prevented my going to Paris for some time, when I Received a letter from a Friend of mine Informing me that Mess. French & Co. had told him that they had procured an order for the Marechaussee to follow and Capture me as soon as I shou’d get out of the District of the Parliament of Bordeaux, and he added that they Desired I shou’d have Notice of what was Intended if I left that City.
Prior to, and after this declaration, several offers were Made by me of which here follows a note.

1. To Invest all the Property I have in the world, in the Hands of Trustees untill all Demands for which I am Accountable are Discharged, to Pursue the Recovery of the Debts Due to me and to attend to the settlement of the Affairs, on being allowd 5 ℔ Cent on the Recoveries for the Mantainance of my self and Family.
2. That my wife wou’d Join me in assigning over all her Right as well as mine to all my Property, to be placed in the Hands of Trustees for the Payment of all Engagements in which I am Concerned, upon being Discharged from farther Trouble, and Intitled to resume the Remainder of my property, when these Engagements are fulfilled.
Note if Mess. French & Nephew were Even to Drive me to an act of Bankruptcy, Mrs. Barclay wou’d be Intitled to the First Demand of between seventy and Eighty thousand livres. But this  is a sacrafice that I am sure she wou’d gladly make to secure my Peace of mind.
3. I Desired to Know who their Agent at Paris was, that I might if possible arrange matters some way to his satisfaction.

This I Did at the Desire of one of the Most Respectable Characters in Bordeaux to whom Mess: French & Nephew had often applied Concerning my affairs, and who advised me to Content my self with this, and not to leave the City untill I Did it.

4. Mess: French & Nephew often said that I must have a great Deal of Money Due to me from a Particular Quarter which they Named, adding that I ought to give them a Bill on that Quarter.

I offerd them a Bill agreeable to their Desire, which wou’d have been paid out of the First Monies Coming to me from thence.

5. I Renew’d my proposal of a Bond and Mortgage on landed property, and offerd to prove by letters the Right I had to that property.

To these overtures, all of which were in writing, the following Verbal answers were Returned. That my Existence depended on their being paid, they wou’d meet me in Evry part of the Globe, if I went to India their friend General Conway wou’d pursue me. If they were not paid I shou’d never enjoy any office under Congress. If I had made a Fortune it was owing to them. My wife and Children shou’d not have a livre to Buy Bread untill they were paid. If I had any Property in America to Mortgage I shou’d write to Congress, and get that Body to Certify it, for I shou’d not leave Bordeaux untill they were paid, and they Desired M. Mitchell to tell me to make no more applications to them, for they had given me a plain, decisive and final answer. This last message was Couched in such Indecent language that I Cannot Commit it to paper.
I informed you in my last letter upon what pretences Mess. French & Nephew have grounded their Complaint of my Duplicity, and how Ignorant I was of the Transaction. I am Informed those Gentlemen have Circulated Copies of the letter which M. Moylan wrote to them when he was at Bordeaux, and which I never heard of untill the 12th. of May when they produced it, and as it is signed with the Names of Barclay, Moylan & Co. and the Explanation attending it, it passes with some people as a letter from me, who they say alterd the Destination afterwards of the Vessel, which undoubtedly must give a Very unfavorable Impression of the  Transaction. And to this I have Nothing to oppose but the Most solemn asseveration that I was Innocent and Ignorant of both, nor had any person in Europe a right to Change the vessels voyage. But to Convince you that Mess. French & Nephew themselves did not think there was any thing wrong in this alteration, I subjoin an Extract of a letter which I Received from them a little before I left Paris on my Journey to Morocco. It was written not only after the Vessel in question arrived in Londonderry, but after she went out from thence to America and returned to L’orient all of which they were well acquainted with, and they Never once Complaind of any Breach of promise. I found this letter among my Papers some days ago, and You will perceive it to be in a Very Different style from what any House wou’d write to a Person who had Committed an act of Treachery to them.
I shall not lengthen my letter by any appology, But Conclude with great Esteem and Respect Dear Sir Your Very much Obliged and obed Servant,

Thos. Barclay


   
   The Pro[cu]re[ur].



   
   Congress.


